Citation Nr: 1616956	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO.  14-01 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to November 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In January 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge, a transcript of which has been associated with the claims file.  Subsequent to the January 2016 hearing, the Veteran submitted additional evidence in support of his claim.  Under the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, this evidence is subject to initial review by the Board because the Veteran did not request in writing that the agency of original jurisdiction (AOJ) initially review such evidence.  See 38 U.S.C.A. § 7105(e)(1) (West 2014) (applicable in cases where substantive appeal filed on or after Feb. 2, 2013).  Additionally, subsequent to certification of this case to the Board, additional evidence, consisting of VA treatment records dated through November 2015, was associated with the record.  As the Veteran's claim is being remanded, the AOJ will have an opportunity to review such newly received records in the readjudication of his claim.  See 38 C.F.R. § 20.1304 (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Therefore any future consideration of the Veteran's claim should take into account the existence of the electronic record. 

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) was raised by the Veteran at the January 2016 hearing, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the issue on appeal.

The Veteran contends that his currently diagnosed sleep apnea had its onset in service.  Specifically, he asserts that he first experienced sleep problems in service, including snoring and apneic episodes.  See January 2016 Hearing Testimony.  Additionally, the Veteran testified that while serving onboard ships, his bunkmates would often tell him that he snored loudly.  In a January 2016 statement, one of the Veteran's shipmates indicated that the Veteran "slept below me in the same sleeping quarters and I had to wake him several times during the night because of his snoring and seeming like he wasn't breathing."

Service treatment records are silent for treatment or complaints related to sleep apnea; however, at the January 2016 hearing, the Veteran testified that he did not seek treatment for sleep apnea in service.  Post-service treatment records show that the Veteran has been diagnosed with severe obstructive sleep apnea.  See January 2011 Sleep Study.  In January 2016, the Veteran submitted a Sleep Apnea Disability Benefits Questionnaire (DBQ) (VA Form 21-0960L-2) completed by Dr. V.K., who indicated that the Veteran had been treated for sleep apnea since 2010.  

The Veteran has not been afforded a VA examination.  VA's duty to assist includes providing a medical examination and obtaining an opinion when it is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The threshold for finding a link between current disability and service so as to require medical examination is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

In the present case, the Veteran has a current diagnosis of sleep apnea.  Thus, the first McLendon element is satisfied.  Additionally, the Veteran competently testified that he had symptoms of sleep apnea in service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Further, the Veteran's friend indicated that the Veteran snored and seemed to stop breathing in service.  As such, because there is an indication that symptoms of sleep apnea were possibly present during his active duty, coupled with medical evidence indicating the presence of a current disability, the Board finds that the Veteran should be provided a VA examination to determine whether the Veteran's sleep apnea is related to service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In remanding this claim, the Board further notes that an additional theory of entitlement for the Veteran's sleep apnea (i.e., as secondary to a service-connected disability) is reasonably raised by the record.  In this regard, a December 2014 VA treatment record notes the Veteran's long-term use of opioids for his service-connected left knee disability and discusses that sleep apnea is a possible side effect of such treatment.  Additionally, a February 2015 VA hypertension examiner noted that one of the side effects of the Veteran's service-connected hypertension was fatigue.  Similarly, the Veteran's VA physician indicated in the aforementioned January 2016 Sleep Apnea DBQ that hypertension is an additional diagnosis that pertains to the Veteran's diagnosis of sleep apnea.  

In light of this evidence, the possibility that one of the Veteran's service-connected disabilities caused or aggravated his sleep apnea must also be addressed.  The AOJ has not had the opportunity to adjudicate service connection for sleep apnea on a secondary basis.  VA must consider all possible theories of entitlement raised by the evidentiary record.  See Robinson v. Peake, 21 Vet. App. 545, 552 (2008) (noting the Board is required to consider all issues raised either by the claimant or reasonably by the evidence of record), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  As such, a remand is necessary for adjudication of the new theory of entitlement to service connection for sleep apnea as secondary to a service-connected disability.  Accordingly, on remand, the VA examiner should also provide an opinion as to whether the Veteran's currently diagnosed sleep apnea was at least as likely as not caused by or aggravated by a service-connected disability, to include any medications used to treat the Veteran's service-connected disabilities.

Lastly, because the record indicates that the Veteran has been receiving ongoing VA treatment, any updated VA treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran VCAA compliant notice that addresses the requirements for a claim of entitlement to service connection for sleep apnea on a secondary basis in accordance with 38 C.F.R. § 3.310.  This notice must also inform the Veteran of the information and evidence, if any, that he is to provide to VA and the information and evidence, if any, that VA will attempt to obtain on his behalf.  A copy of this letter must be included in the file.

2. Obtain and associate with the Veteran's claims file all outstanding VA treatment records dated from November 2015 to the present.

3. After all available records have been associated with the claims file, schedule the Veteran for an appropriate VA examination for the purpose of ascertaining the nature and etiology of the Veteran's currently diagnosed sleep apnea.  

The entire claims file and a copy of this Remand must be made available to the examiner and the examiner shall indicate in the report that the claims file was reviewed.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

After examining the Veteran and reviewing the claims file, the examiner is asked to address each of the following questions:   

(a) Is it at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's sleep apnea had its onset in service or is related to any in-service disease, event, or injury, to include the Veteran's reports of snoring and apneic episodes in service?

In rendering this opinion, the examiner should address the lay statements of record from the Veteran, his family members, and his friends regarding the Veteran's sleep and breathing problems in service and since then. 

(b) Notwithstanding the answer to question (a), is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's sleep apnea is proximately due to or caused by the Veteran's service-connected left knee disability and/or hypertension, to include medications taken for these conditions?

(c)  If not, is it at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's sleep apnea was aggravated (permanently worsened in severity beyond a natural progression) by the Veteran's service-connected left knee disability and/or hypertension, to include medications taken for these conditions?

If the examiner determines that the Veteran's sleep apnea is aggravated by his service-connected left knee disability and/or hypertension, the examiner should report the baseline level of severity of the sleep apnea prior to the onset of aggravation.  If some of the increase in severity of the sleep apnea is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

4. Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5. Following the completion of the foregoing, the RO/AMC should readjudicate the Veteran's claim.  If the claim is denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


